           Case 5:19-cr-00278-C Document 3 Filed 09/04/19 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT FOR THE

                      WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                     )
                                              )
                     Plaintiff,               )
                                              )
              -vs-                            )       Case No. CR-19-278-C
                                              )
KELVIN RENARD TAYLOR,                         )
                                              )
                     Defendant.               )


                        MOTION FOR ORDER FOR
               WRIT OF HABEAS CORPUS AD PROSEQUENDUM


       The United States Attorney for the Western District of Oklahoma seeks to bring

KELVIN RENARD TAYLOR, xx/xx/67, Oklahoma County Jail Inmate Number

200557340, before the Court for one or more hearings.

       Therefore, the United States moves for a Writ of Habeas Corpus Ad Prosequendum,

directed to the United States Marshal for the Western District of Oklahoma, commanding

him to produce the defendant before this Court on September 12, 2019, at 3:00 P.M., for

any hearings necessary in this case. The United States also asks that the Oklahoma County

Jail be directed to surrender the defendant as directed by the Court.
Case 5:19-cr-00278-C Document 3 Filed 09/04/19 Page 2 of 2



                                Respectfully submitted,

                                TIMOTHY J. DOWNING
                                United States Attorney



                                s/Mary E. Walters
                                MARY E. WALTERS
                                Assistant U.S. Attorney
                                Bar No. 30281
                                210 Park Avenue, Suite 400
                                Oklahoma City, Oklahoma 73102
                                (405) 553-8700(Office)
                                (405) 553-8888 (Fax)
                                mary.walters2@usdoj.gov




                            2
